 



 

MOODY NATIONAL REIT II, INC. 8-K [mnrtii-8k_042919.htm]

EXHIBIT 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of the
Effective Date, by and between RI II MC-HOU, LLC, a Delaware limited liability
company (the “Seller”), and MOODY NATIONAL REIT II, INC., a Maryland corporation
(the “Purchaser”).

 

RECITATIONS:

 

A.       Seller is the owner of that certain tract of land located at 7807 Kirby
Street, Houston, Texas 77030, more particularly described on Exhibit A attached
hereto and made a part hereof, and the improvements situated thereon, commonly
known as the “Residence Inn by Marriott Houston Medical Center/ NRG Park” (the
“Hotel”).

 

B.       Purchaser desires to purchase the above described property from Seller,
and Seller desires to sell the above described property to Purchaser, for the
Purchase Price (as defined below) and upon the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of premises and in consideration of the mutual
covenants, promises and undertakings of the parties hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, it is agreed:

 

ARTICLE I
DEFINITIONS

 

The following terms shall have the indicated meanings:

 

1.1       “Accounts Receivable” shall mean all accounts receivable of the Hotel
which are shown on the city ledger or other applicable records of the Hotel.

 

1.2       “Advance Bookings” shall mean reservations and agreements made or
entered into by Seller or Manager prior to Closing and assumed by Purchaser for
Hotel rooms or meeting rooms to be utilized after Closing, or for catering
services or other Hotel services to be provided after Closing, in the ordinary
course of business.

 

1.3       “Affiliate” shall mean any Person that is directly or indirectly
(through one or more intermediaries) controlled by, under common control with,
or controlling another Person. For the purposes of this definition, “control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any Person or the power to
veto major policy decisions of any Person, whether through the ownership of
voting securities, by contract or otherwise.

 

1.4       “Agreement” shall have the meaning ascribed to such term in the
Preamble.

 

1.5       “Assignment and Assumption Agreement” shall mean an assignment and
assumption agreement between Seller and Purchaser in substantially the form
attached hereto as Exhibit E, whereby Seller assigns and Purchaser assumes all
of the Seller’s rights, title and interest in and to the Hotel Agreements,
related to the applicable Property.

 

 

 

 



1.6       “Authorizations” shall mean all certificates of occupancy, licenses,
permits, authorizations and approvals required by any governmental or
quasi-governmental agency, body, department, commission, board, bureau,
instrumentality or officer, or otherwise appropriate with respect to the
construction, ownership, operation, leasing, maintenance, or use of the Property
or any part thereof.

 

1.7        “Bill of Sale and General Assignment” shall mean a bill of sale and
general assignment between the Seller and Purchaser substantially in the form
attached hereto as Exhibit D, conveying title to the Personal Property (other
than Leased Property) from Seller to Purchaser, together with any Warranties and
Guaranties related thereto.

 

1.8        “Closing” shall mean the consummation of the sale and purchase of the
Property pursuant to this Agreement.

 

1.9       “Closing Date” shall mean the date on which the Closing shall occur,
which shall be on the date that is seven (7) days following the later of: (a)
the expiration of the Study Period, and (b) Lender’s approval of the Loan
Assumption and final approval of the Loan Assumption Documents, subject to
Purchaser’s right to extend the Closing Date in accordance with Section 7.1.

 

1.10      “Closing Documents” shall mean the documents defined as such in
Article VII.

 

1.11      “Code” shall have the meaning ascribed to such term in Section 10.20.

 

1.12      “Deed” shall mean a special warranty deed substantially in the form
attached hereto as Exhibit B, conveying fee title to the Real Property from the
Seller to Purchaser, subject to all permitted title exceptions.

 

1.13      “Earnest Money” shall have the meaning ascribed to such term in
Section 2.3.

 

1.14     “Effective Date” (or other similar phrases such as “date of this
Agreement” or “date hereof”) shall mean the first date on which the Escrow Agent
shall have acknowledged receipt of this Agreement fully executed by Seller and
Purchaser.

 

1.15      “Environmental Conditions” shall have the meaning ascribed to such
term in Section 4.6.

 

1.16      “Environmental Laws” shall mean any present or future federal, state
or local laws, statutes, codes, ordinances, rules, regulations, standards,
policies, court orders, decrees, administrative orders, guidelines or other
governmental directives, as well as common law, relating to protection of human
health or safety or the environment or relating to Hazardous Materials,
including without limitation, the Water Pollution Control Act (33 U.S.C. § 1251
et seq.), Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
Safe Drinking Water Act (42 U.S.C. § 3000(f) et seq.), Toxic Substances Control
Act (15 U.S.C. § 2601 et seq.), Clean Air Act (42 U.S.C. § 7401 et seq.),
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.), and any law, statute, regulation, rule or ordinance of the state in which
one or more of the Properties is located and any other governmental entity with
actual or asserted jurisdiction over the Property or part thereof, concerning
such hazardous, special or toxic materials, wastes or substances or any
judicial, administrative, or otherwise binding and applicable interpretation of
any such laws, rules or regulations.

 

2 

 

 



1.17       “Escrow Agent” shall mean the Title Company.

 

1.18       “Existing Financing” shall mean that certain Loan Agreement dated on
or around September 13, 2017 by and between Seller and Lender, which Seller
anticipates on the Closing Date, will have an outstanding balance of
approximately $29,100,000.00 which is secured by a Deed of Trust, Security
Agreement and Financing Statement.

 

1.19       “Extension Deposit” shall have the meaning ascribed to such term in
Section 7.1.

 

1.20       “Final Rooms Revenue” shall mean the final nights room revenue for
the Hotel (revenue from rooms occupied as of 11:59 p.m. on day prior to the
Closing Date, exclusive of food, beverage, telephone and similar charges which
shall be retained by the Seller), including any sales taxes, room taxes or other
taxes thereon.

 

1.21       “FIRPTA Certificate” shall mean the affidavit of Seller under Section
1445 of the Internal Revenue Code, as amended.

 

1.22       “First Deposit” shall have the meaning ascribed to such term in
Section 2.3.

 

1.23       “Governmental Authority” shall mean any federal, state, county,
municipal or other government or governmental or quasi-governmental agency,
department, commission, board, bureau, office or instrumentality, foreign or
domestic, or any of the them.

 

1.24       “Hotel” shall have the definition ascribed to such term in the
Recitations.

 

1.25       “Hotel Agreements” shall mean collectively the Operating Agreements,
Leased Property Agreements, Off-Site Facility Agreements and the Occupancy
Agreements.

 

1.26        “Improvements” shall mean the Hotel and all other buildings,
structures, improvements, and all fixtures, systems, facilities and all other
items of real estate located on the Land.

 

1.27       “Independent Contract Consideration” shall mean One Hundred and
No/100 Dollars ($100.00) of the Earnest Money which shall be paid by the Escrow
Agent to Seller in the event that Purchaser elects to terminate this Agreement.

 

1.28       “Insurance Policies” shall mean all policies of insurance maintained
by or on behalf of Seller pertaining to the Property, its operation, or any part
thereof.

 

1.29       “Intangible Personal Property” shall mean, to the extent assignable,
Seller’s right, title and interest in and to all intangible personal property
owned or possessed by Seller and used in connection with the ownership or
operation of the Property, including, without limitation, (1) Authorizations,
(2) utility and development rights and privileges, general intangibles, business
records, plans and specifications pertaining to the Real Property and the
Personal Property, (3) any unpaid award for taking by condemnation or any damage
to the Land by reason of a change of grade or location of or access to any
street or highway, (4) the share of the Final Rooms Revenue determined under
Section 7.6(h) hereof, and (5) Advance Bookings, excluding Seller’s cash on
hand, in the bank accounts and invested with financial or other institutions.

 

1.30       “Inventory” shall mean all inventories of food, beverage and
consumable items in opened or unopened cases and all in-use reserve stock of
linens, towels, paper goods, soaps, cleaning supplies, office supplies,
engineering supplies, maintenance supplies, parts and tools and other
“inventories of merchandise” and “inventories of supplies” as such terms are
defined in the Uniform System of Accounts for Hotels used in connection with the
operation and maintenance of the Hotel.

 

3 

 

 



1.31       “Knowledge” shall mean the actual knowledge of Manager. For the
purposes of this definition, the term “actual knowledge” means, with respect to
any person, the conscious awareness of such person at the time in questions, and
expressly excludes any constructive or implied knowledge of such person.

 

1.32       “Land” shall mean that certain parcel of real estate described on
Exhibit A hereof, together with all rights, titles, benefits, easements,
privileges, remainders, tenements, hereditaments, interests, reversions and
appurtenances thereunto belonging or in any way appertaining, and all of the
estate, right, title, interest, claim or demand whatsoever of Seller therein, in
and to adjacent strips and gores, if any, between the Land and abutting
properties, and in and to adjacent streets, highways, roads, alleys or
rights-of-way, and the beds thereof, either at law or in equity, in possession
or expectancy, now or hereafter acquired; provided, however, Seller reserves and
excepts from the conveyance all oil, gas, liquid, or gaseous hydrocarbons, and
other minerals, in, on, under or that may be produced from the Land.

 

1.33       “Lender” shall mean American National Insurance Company, a Texas
insurance company.

 

1.34       “Leased Property” shall mean all leased items of Tangible Personal
Property, including items subject to any capital lease, operating lease,
financing lease, or any similar agreement (if any).

 

1.35       “Leased Property Agreements” shall mean all lease agreements
pertaining to the Leased Property (if any).

 

1.36       “License Agreement” shall mean the license or franchise agreement
from Licensor with respect to the Hotel.

 

1.37       “Licensor” shall mean Marriott International, Inc.

 

1.38       “Loan Assumption Documents” shall mean all documents required by
Lender to effectuate Purchaser’s assumption of the Existing Financing.

 

1.39       “Management Agreement” shall mean the management agreement between
Seller and the Manager for the management or operation of the Hotel.

 

1.40       “Manager” shall mean Moody National Hospitality Management, LLC, a
Texas limited liability company.

 

1.41        “Occupancy Agreements” shall mean all leases, concession or
occupancy agreements in effect with respect to the Real Property under which any
tenants (other than Hotel guests) or concessionaires have the right to occupy
space upon the Real Property.

 

1.42       “Off-Site Facility Agreements” shall mean any leases, contracts and
agreements, if any, pertaining to facilities not located on the Property but
which are required and presently used for the operation of the Hotel including,
without limitation, use agreements for local golf courses, and parking or garage
contracts or leases.

 

4 

 

 



1.43       “Operating Agreements” shall mean all service, supply, maintenance
and repair, and other similar contracts in effect with respect to the Property,
including the Management Agreement (other than the Occupancy Agreements, Leased
Property Agreements, Management Agreement, and Off-Site Facility Agreements),
related to construction, operation, or maintenance of the Property and the
business conducted thereon.

 

1.44       “Owner’s Title Policy” shall mean an owner’s policy of title
insurance issued to Purchaser by the Title Company, pursuant to which the Title
Company (or any applicable underwriter) insures Purchaser’s ownership of fee
simple title to the Real Property.

 

1.45        “Person” shall mean an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, or a Governmental
Authority.

 

1.46       “Personal Property” shall mean collectively the Tangible Personal
Property and the Intangible Personal Property.

 

1.47       “Property” shall mean collectively the Real Property and Personal
Property.

 

1.48       “Purchase Price” shall mean the amount of FIFTY-TWO MILLION AND
NO/DOLLARS ($52,000,000.00) payable in the manner described in Section 2.2
hereof, which amount shall include the Inventory.

 

1.49        “Real Property” shall mean the Land and the Improvements.

 

1.50        “Second Deposit” shall have the meaning ascribed to such term in
Section 2.3.

 

1.51        “Study Period” shall mean the period ending at 5:00 p.m. on the date
which is twenty-one (21) days following the Effective Date. Except as expressly
noted herein to the contrary, times referred to in this Agreement shall mean the
times as in effect, from time to time, in Los Angeles, California.

 

1.52       “Submission Matters” shall mean the definition ascribed to such term
in Section 2.4(b) hereof.

 

1.53        “Tangible Personal Property” shall mean the items of tangible
personal property consisting of all furniture, fixtures, equipment, machinery,
Inventory, all vehicles used in operation of Property and the Hotel and other
tangible personal property of every kind and nature (which does not include
cash-on-hand and petty cash) located at the Hotel and owned or leased by Seller,
including, without limitation, Seller’s interest as lessee with respect to any
such leased Tangible Personal Property.

 

1.54       “Title Commitment” shall mean the title commitment and exception
documents defined as such in Section 2.5(e).

 

5 

 

 



1.55       “Title Company” shall mean Moody National Title Company, L.P., 6363
Woodway, Suite 250, Houston, Texas 77057, or other title insurance underwriter
selected by Purchaser and reasonably acceptable to Seller.

 

1.56       “Warranties and Guaranties” shall mean, to the extent assignable, all
of Seller’s interest in any existing warranties and guaranties relating to the
development, construction, ownership and operation of the Improvements, the
Tangible Personal Property, the Hotel or any part thereof.

 

ARTICLE II
PURCHASE AND SALE; DEPOSIT; PAYMENT OF
PURCHASE PRICE; STUDY PERIOD

 

2.1       Purchase and Sale. Seller agrees to sell and Purchaser agrees to
purchase the Property for the Purchase Price and in accordance with and subject
to the other terms and conditions set forth herein.

 

2.2       Payment of Purchase Price. Purchaser shall pay the Purchase Price, as
adjusted in the manner specified in Article VII and as set forth below, to
Seller (or other party designated by Seller) at Closing by making a wire
transfer of immediately available federal funds to the account of Seller (or
other party designated by Seller).

 

2.3       Earnest Money. Within one (1) business day following the Effective
Date, Purchaser will deliver to the Escrow Agent the sum of FIFTY THOUSAND AND
NO/100 DOLLARS ($50,000.00) (the “First Deposit”). Within one (1) business day
following the expiration of the Study Period, assuming Purchaser has not
previously elected to terminate this Agreement, Purchaser shall deliver to the
Escrow Agent the additional sum of FIFTY THOUSAND AND NO/100 DOLLARS
($50,000.00) (the “Second Deposit”) (the First Deposit the Second Deposit, if
any, and the Extension Deposit, if any, and all interest earned thereon are
hereinafter collectively referred to as the “Earnest Money”). The Earnest Money
shall be invested by the Escrow Agent in short term interest bearing accounts at
banks or other financial institutions, which accounts must be insured by the
Federal Deposit Insurance Corporation. All interest earned on such deposits
shall belong to the party (as between Seller and Purchaser) who is entitled to
receive the Earnest Money under the applicable provisions of this Agreement. In
the event the transactions contemplated herein are not closed in accordance with
the provisions hereof, the Earnest Money shall be disbursed to either Seller or
Purchaser as provided in this Agreement.

 

2.4        Existing Financing. At the Closing, Purchaser shall assume the
Existing Financing. With respect to Purchaser’s assumption of Existing
Financing, (a) no later than five (5) business days after the Effective Date,
Purchaser shall commence its efforts to process the assumption of the Existing
Financing by Purchaser (“Loan Assumption”), including but not limited to
providing all reasonable information concerning the transfer of the Property to
Lender (“Assumption Application”), (b) Purchaser and Seller shall cooperate and
use all reasonable and diligent efforts to cause the Lender (or its loan
servicer, as applicable) to consent to the Loan Assumption and to cause Seller
and all applicable guarantors, if any, to be released from any and all liability
under the Existing Financing; provided, however, Seller’s cooperation shall be
at no cost or expense to Seller, (c) the Existing Financing shall be credited
towards the Purchase Price, (d) for purposes of determining the amount of the
Existing Financing to be credited toward the Purchase Price, the aggregate of
the outstanding principal balance of the Existing Financing and all accrued and
unpaid interest and late charges or other similar fees, if any, as of the
Closing Date (but expressly excluding the Assumption Fee (defined below)) shall
be aggregated and determined and shall be credited to the Purchase Price and (e)
Purchaser shall be exclusively liable for and shall pay as the same are incurred
(i) the assumption fees and/or costs required by the Lender (or the loan
servicer) and (ii) all fees, expenses and/or costs required by the Lender to
process the Assumption Application and the Loan Assumption (collectively, the
“Assumption Fee”).

 

6 

 

 



2.5      Due Diligence.

 

(a)       Purchaser shall have the right, until 5:00 p.m. the last day of the
Study Period, and thereafter if Purchaser does not notify Seller in writing
prior to the expiration of the Study Period that Purchaser has elected to
terminate this Agreement, to enter upon the Real Property upon not less than one
(1) business day prior notice to Seller, and to perform at Purchaser’s expense,
and subject to terms and conditions set forth in Section 2.5(d) below, such
economic, surveying, engineering, topographic, environmental, marketing and
other test, studies and investigations as Purchaser may deem appropriate. If
such tests, studies and investigations warrant, in Purchaser’s sole, absolute
and unreviewable discretion, the purchase of the Property for the purposes
contemplated by Purchaser, then Purchaser shall proceed with this transaction in
accordance with and subject to the terms of this Agreement; provided, however,
if, prior to the expiration of the Study Period, Purchaser provides written
notice to Seller and Escrow Agent that it has determined in its sole, absolute
and unreviewable discretion, to terminate this Agreement, this Agreement shall
automatically terminate, and Seller and Purchaser shall be released from all
further liability or obligation hereunder except those which expressly survive a
termination of this Agreement. In the event of such termination, the Earnest
Money, less the Independent Contract Consideration, shall be refunded by the
Escrow Agent to Purchaser without any further notice to Escrow Agent and despite
any objection or potential objection by Seller.

 

(b)       Seller and Purchaser hereby agree and acknowledge that prior to the
Effective Date, Seller has made available to Purchaser for inspections and/or
copying at the Purchaser’s expense, the Seller’s and the Manager’s books,
records, and correspondence specifically relating to the Property which are in
the Seller’s or the Manager’s possession at the Hotel (collectively, the
“Submission Matters”).

 

(c)       If for any reason whatsoever Purchaser does not purchase the Property,
Purchaser shall promptly deliver to Seller, (i) copies of the due diligence
materials delivered to or copied by Purchaser or Purchaser Parties, and (ii)
copies of all third-party reports prepared by or for Purchaser or Purchaser
Parties with respect to the Property; provided, however, that Purchaser shall
not be obligated to deliver to Seller any materials of a proprietary nature
(such as, for the purposes of example only, any financial forecast or market
repositioning plans) prepared for Purchaser or Purchaser Parties in connection
with the Property, and Seller acknowledges that any such materials delivered to
Seller pursuant to the provisions of clause (ii) shall be without cost to
Purchaser and without warranty, representation or recourse whatsoever other than
that such materials have been fully paid for and may be delivered to Seller. The
terms of this Section 2.4(c) shall survive the termination of this Agreement.

 

(d)       Purchaser shall indemnify, hold harmless and defend Seller against any
loss, damage, liability or claim for personal injury or property damage and any
other loss, damage, liability, claim or lien to the extent arising from the acts
upon the Real Property by Purchaser or Purchaser Parties or any agents,
contractors or employees of Purchaser or Purchaser Parties. Purchaser
understands and accepts that any on-site inspections of the Property shall occur
at reasonable times agreed upon by Seller and Purchaser after not less than one
(1) business day prior notice to Seller and shall be conducted so as not to
interfere unreasonably with the operation of the Property and the use of the
Property by the tenants and the guests of the Hotel. Seller shall have the right
to have a representative present during any such inspections. If Purchaser
desires to do any invasive testing at the Property, Purchaser shall do so only
after obtaining the prior written consent of Seller, which approval may be
subject to reasonable terms and conditions as may be proposed by Seller.
Purchaser shall not permit any liens to attach to the Property by reason of such
inspections. Purchaser shall (i) restore the Property, at its own expense, to
substantially the same condition which existed prior to any inspections or other
activities of Purchaser thereon; and (ii) be responsible for and pay any and all
liens by contractors, subcontractors, materialmen, or laborers performing the
inspections or any work for Purchaser or Purchaser Parties on or related to the
Property. The provisions of this Section 2.4(d) shall survive any termination of
this Agreement and a closing of the transaction contemplated hereby and are not
subject to any liquidated damage limitation on remedies, notwithstanding
anything to the contrary in this Agreement.

 

7 

 

 



(e)       Promptly following the Effective Date, Seller shall cause the Title
Company to furnish to Purchaser, (i) a title insurance commitment bearing an
effective date not earlier than thirty (30) days prior to the Effective Date
issued by the Title Company covering the Real Property, binding the Title
Company to issue the Owner’s Title Policy together with legible copies (to the
extent such legible copies are available) of all documents identified in such
title insurance commitment as exceptions to title (collectively, the “Title
Commitment”) with respect to the state of title to the Property.

 

ARTICLE III
SELLER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Purchaser to enter into this Agreement and to purchase the
Property, and to pay the Purchase Price therefore and except for and subject to
the information contained in the Submission Matters, Seller hereby makes, to
Seller’s Knowledge, the representations and warranties set forth below. Each
such representation shall be materially true and correct on the Effective Date
and shall be materially true and correct on the Closing Date, provided that
Seller shall have no liability if, as a result of any changes in facts or
circumstances beyond Seller’s reasonable control, such representations and
warranties are not true as of the Closing Date.

 

3.1       Organization and Power. Each Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of Delaware
and has all requisite power and authority to enter into and perform its
obligations hereunder and under any document or instrument required to be
executed and delivered on behalf of Seller hereunder.

 

3.2       Authorization and Execution. This Agreement (and all documents
contemplated hereby) has been duly authorized by all necessary action on the
part of Seller, has been duly executed and delivered by Seller, constitutes the
valid and binding agreement of Seller and is enforceable against Seller in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors’
rights generally or by the principles governing the availability of equitable
remedies. The Person executing this Agreement on behalf of Seller, for and on
behalf of Seller, has the authority to do so.

 

3.3       Non-contravention. Subject to any consent to the assignment of any
particular Hotel Agreement required by the terms thereof or by applicable laws,
Lender’s approval of the Loan Assumption and final approval of the Loan
Assumption Documents, and to the payment in full at Closing of any Monetary
Encumbrances, the execution and delivery of, and the performance by Seller of
its obligations under, this Agreement do not and will not contravene, or
constitute a default under, any provision of any Applicable Law or regulation,
Seller’s organizational documents or any agreement, judgment, injunction, order,
decree or other instrument binding upon Seller or to which the Property is
subject, or result in the creation of any lien or other encumbrance on any asset
of Seller.

 

8 

 

 



3.4       Litigation. There is no action, suit or proceeding, pending or known
to be threatened, against or affecting any Seller in any court or before any
arbitrator or before any Governmental Authority which would materially and
adversely affect the ability of Seller to perform its obligations hereunder, or
under any document to be delivered pursuant hereto.

 

3.5       Seller Is Not a “Foreign Person”. Seller is not a “foreign person” or
a “disregarded entity” within the meaning of Section 1445 of the Internal
Revenue Code, as amended (i.e., Seller is not a foreign corporation, foreign
partnership, foreign trust, foreign estate or foreign person as those terms are
defined in the Internal Revenue code and regulations promulgated thereunder).

 

3.6       Labor and Employment Matters. There are no employees of the Hotel
other than those employees who are employed by Manager with respect to the Hotel
(collectively, the “Employees”).

 

3.7       Insurance. All insurance policies held with respect to the Property by
Seller are valid and in full force and effect.

 

3.8       Right to Purchase. Seller has not granted to any Person other than
Purchaser, any right to purchase the Property or any portion thereof or interest
therein.

 

3.9       Condemnation. There is no any pending or threatened condemnation or
similar proceedings affecting the Property.

 

The representations and warranties in this Article III shall survive the Closing
for a period of one (1) year following the Closing Date (“Survival Period”).
Notwithstanding anything to the contrary contained in this Agreement, any claim
that Purchaser may have during the Survival Period against Seller for any breach
of the representations and warranties contained in this Article III will not be
valid or effective, and Seller shall have no liability with respect thereto,
unless the aggregate of all valid claims exceed $50,000.00. Seller’s liability
for damages resulting from valid claims during the Survival Period shall in no
event exceed two and one-half percent (2.5%) of the Purchase Price in the
aggregate. Purchaser agrees that, with respect to any alleged breach of
representations in this Agreement discovered after the Survival Period, the
maximum liability of Seller for all such alleged breaches is limited to $100. In
the event Purchaser obtains actual knowledge on or before Closing of any
material inaccuracy in any of the representations and warranties contained in
this Article III, Purchaser may as Purchaser’s sole and exclusive remedy either:
(i) terminate this Agreement whereupon the Earnest Money less the Independent
Contract Consideration shall be refunded to Purchaser, and neither party shall
have any further rights or obligations pursuant to this Agreement, other than as
set forth herein with respect to rights or obligations that survive termination;
or (ii) waive any and all claims against Seller on account of such inaccuracy
and close the transaction. In the event Purchaser obtains knowledge on or before
the expiration of the Study Period of any inaccuracy in any of the
representations and warranties contained in this Article III, and Purchaser does
not terminate this Agreement on or before the expiration of the Study Period,
Purchaser shall be deemed to have waived any and all claims against Seller on
account of such inaccuracy (including the right to terminate this Agreement
following the expiration of the Study Period). The provisions of this Article
III shall survive the Closing.

 



9 

 

 

ARTICLE IV
PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Seller to enter into this Agreement and to sell the Property,
Purchaser hereby makes the following representations and warranties, each of
which is made to Purchaser’s knowledge: 

 



4.1       Organization and Power. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland
and has all requisite power and authority to enter into and perform its
obligations under this Agreement and any document or instrument required to be
executed and delivered on behalf of Purchaser hereunder.

 

4.2       Authorization and Execution. This Agreement has been duly authorized
by all necessary action on the part of Purchaser, has been duly executed and
delivered by Purchaser, constitutes the valid and binding agreement of Purchaser
and is enforceable against Purchaser in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies. The Person executing this
Agreement on behalf of Purchaser has the authority to do so.

 

4.3       Non-contravention. The execution and delivery of this Agreement and
the performance by Purchaser of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, Purchaser’s organizational documents, or any agreement, judgment,
injunction, order, decree or other instrument binding upon Purchaser or result
in the creation of any lien or other encumbrance on any asset of Purchaser.

 

4.4       Litigation. There is no action, suit or proceeding, pending or known
to be threatened, against or affecting Purchaser in any court or before any
arbitrator or before any Governmental Authority which would materially and
adversely affect the ability of Purchaser to perform its obligations hereunder,
or under any document to be delivered pursuant hereto.

 

4.5       OFAC. Purchaser represents and warrants to Seller that neither
Purchaser nor any affiliate of Purchaser is subject to sanctions of the United
States government or in violation of any federal, state, municipal or local
laws, statutes, codes, ordinances, orders, decrees, rules or regulations
relating to terrorism or money laundering, including, without limitation,
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001)
(the “Terrorism Executive Order”) or is similarly designated under any related
enabling legislation or any other similar Executive Orders (collectively with
the Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56), any sanctions and
regulations promulgated under authority granted by the Trading with the Enemy
Act, 50 U.S.C. App. 1-44, as amended from time to time, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended from time to
time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.

 

10 

 

 



4.6       AS IS, WHERE IS.  Purchaser expressly acknowledges and agrees that, AS
A MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, the Property is being
sold to Purchaser and Purchaser agrees to purchase and accept the Property, and
each and every part and component thereof, in an “AS IS, WHERE IS” condition as
of the Closing with no representations or warranties from Seller, either express
or implied except as expressly set forth IN THIS AGREEMENT. Purchaser agrees
that Purchaser is not relying upon, and has not received or been given, any
representations (except as expressly set forth IN THIS AGREEMENT), statements or
warranties (oral or written, implied or express) of or by any officer, employee,
agent or representative of Seller, or any salesperson or broker (if any)
involved in this transaction, as to the Property or any part or component
thereof in any respect, including, but not limited to, any representations,
statements or warranties as to the physical or environmental condition of the
Property, the fitness of the Property for use as a hotel, the financial
performance or potential of the Property, the compliance of the Property with
applicable building, zoning, subdivision, environmental, life safety or land use
laws, codes, ordinances, rules, orders, or regulations, or the state of repair
of the Property, and Purchaser, for itself and its heirs, legal representatives,
successors and assigns, waives any right to assert any claim or demand against
Seller at law or in equity relating to any such matter, whether latent or
patent, disclosed or undisclosed, known or unknown, now existing or hereafter
arising. EXCEPT FOR ANY TITLE OR SURVEY MATTERS CREATED SOLELY BY SELLER IN
VIOLATION OF THIS AGREEMENT, Purchaser agrees that it shall have no recourse
whatsoever against Seller, at law or in equity, should the Survey or the Title
Insurance Commitments or the Title Policies fail to disclose any matter
affecting the Property or reveal any such matter in an inaccurate, misleading or
incomplete fashion or otherwise be in error. Purchaser acknowledges that it
shall review the Survey and the Title Insurance Commitments (as same may be
marked at Closing) and to discuss their contents with the independent
contractors who prepared or issued each of them. Purchaser accordingly agrees to
look solely to the preparer of the Survey and the issuer of the Title Insurance
Commitments and Title Policies for any claim arising out of or in connection
with such instruments and hereby releases Seller from any such claim (except for
any claim that Seller agreeS to cure as set forth in this Agreement).

 

Except with respect to those representations set forth in Article III, it is
specifically understood and agreed by Seller and Purchaser that Seller does not
make, and shall not be deemed to have made, any representation, warranty or
covenant with respect to (i) any Environmental Laws that may affect any of the
Property or (ii) the presence or absence of any Hazardous or Toxic Substances
in, on, above, under or about any of the Property (“Environmental Conditions”).
From and after Closing, Purchaser agrees for itself and for its heirs,
successors and assigns, to waive all of its rights under this Agreement, if any,
and any Environmental Laws to require Seller to remediate or “clean up” the
Property and releases Seller from any liability of any kind or nature arising
with respect to any Environmental Conditions at the Property.

 

It is understood and agreed by Seller and Purchaser that in the event of any
conflict between the terms and provisions of this Section 4.5 and any other term
or provision to this Agreement, the relevant term or provision of this Section
4.5 shall control and govern. The provisions of this Article IV shall survive
Closing.

 



11 

 

 

ARTICLE V
CONDITIONS PRECEDENT

 

5.1      As to Purchaser’s Obligations. Subject to the provisions of Section
8.1, Purchaser’s obligations hereunder are subject to the timely satisfaction of
the following conditions precedent on or before the Closing Date or such earlier
date as is set forth below.

 

(a)       Seller’s Deliveries. The Seller shall have delivered to or for the
benefit of Purchaser, on or before the Closing Date, all of the documents
required of the Seller pursuant to Sections 7.2 and 7.4 hereof.

 

(b)       Representations, Warranties and Covenants; Obligations of the Seller;
Certificate. All of the Seller’s representations and warranties made in this
Agreement shall be true and correct in all material respects as of the date
hereof and as of the Closing Date as if then made; and the Seller shall have
performed in all material respects all of its covenants and other obligations
under this Agreement.

 

(c)       Title. Title Company shall unconditionally be prepared to deliver to
Purchaser Owner’s Title Policy (subject to the premiums therefor and delivery of
the documents specified in Section 7.2 below and Purchaser’s authority
documents).

 

(d)       License Agreement. Licensor shall have approved of Purchaser or its
designee as a franchisee of the Hotel and shall have entered into a new license
agreement with Purchaser or shall have agreed with Purchaser on the terms of an
assignment of the License Agreement.

 

(e)       Litigation. There shall be no actions, suits, arbitrations,
governmental investigations or other proceedings pending or, to Seller’s
Knowledge, threatened against Seller or affecting the Property before any court
or governmental authority, an adverse determination of which might materially
and adversely affect (a) the financial condition or operations of Seller or the
Hotel, (b) Seller’s ability to enter into or perform this Agreement or (c)
Seller’s title to the Property.

 

(f)       REIT Audit. Purchaser shall have completed the REIT Audit as
contemplated under Section 2.4(f).

 

Each of the conditions contained in this Section are intended for the benefit of
the Purchaser and may be waived in whole or in part, by the Purchaser. If the
conditions precedent set forth above are neither satisfied nor waived by
Purchaser by the Closing Date, Purchaser shall have the right to terminate this
Agreement, obtain a refund of the Earnest Money and Seller and Purchaser shall
be released from all further liability or obligation hereunder except those
which expressly survive the termination of this Agreement; provided however that
if Seller is in default hereof at the time of such termination, Section 9.1
shall additionally apply.

 

5.2         As to Seller’s Obligations. Subject to the provisions of Section
9.2, Seller’s obligations hereunder are subject to the satisfaction of the
following conditions precedent:

 

(a)       Purchaser’s Deliveries. Purchaser shall have delivered to or for the
benefit of Seller, on or before the Closing Date, all of the documents and
payments required of the Purchaser pursuant to Sections 7.3 and 7.4 hereof.

 

12 

 

 



(b)       Representations, Warranties and Covenants; Obligations of Purchaser;
Certificate. All of Purchaser’s representations and warranties made in this
Agreement shall be true and correct in all material respects as of the date
hereof and as of the Closing Date as if then made; and Purchaser shall have
performed in all material respects all of its covenants and other obligations
under this Agreement.

 

(c)       License Agreement. The License Agreement between Seller and the
Licensor shall have been either assigned to Purchaser or terminated and
Purchaser shall bear the cost of, and hereby agrees to pay, any and all fees and
expenses related thereto, if any. Seller, the Manager, if applicable, any
guarantor, and each of their respective Affiliates, shall have been released
from all future duties, liabilities and obligations under the License Agreement
and any guarantee(s) thereof, in such form and to such an extent that Licensor
customarily provides, if any.

 

(d)       Loan Assumption. Purchaser shall have obtained written approval from
Lender for the assumption of the Existing Financing by Purchaser. Seller shall
have approved, in its reasonable discretion, the form of the Loan Assumption
Documents, which shall include a release of Seller and all applicable
guarantors, if any, from any and all liability under the Existing Financing.

 

Each of the conditions contained in this Section are intended for the benefit of
Seller and may be waived in whole or in part, by Seller. If the conditions
precedent set forth above are neither satisfied nor waived by Seller by the
Closing Date, Seller shall have the right to terminate this Agreement, and
Seller and Purchaser shall be released from all further liability or obligation
hereunder except those which expressly survive the termination of this
Agreement; provided however that if Purchaser is in default hereof at the time
of such termination, Section 8.2 shall additionally apply.

 

ARTICLE VI
PRE-CLOSING (AND CERTAIN POST CLOSING)
COVENANTS OF SELLER AND PURCHASER

 

6.1       Operating Agreements/Occupancy Agreements/Leased Property
Agreements/Off-Site Facility Agreements. Seller shall not enter into any new
agreement affecting the Property (except to address an emergency), or modify any
existing agreement affecting the Property (but may terminate any Service
Contract that is in default), which will be binding on the Property after
Closing, without first obtaining Purchaser’s approval of the proposed action,
which approval or disapproval shall be in Purchaser’s sole discretion. Should
Purchaser fail to notify Seller in writing of any objections to a new agreement
within five (5) Business Days after receipt of Seller’s written request for
approval, then Purchaser shall be deemed to have approved such new agreement.

 

6.2       Warranties. The Seller shall not, before or after Closing, release or
modify any Warranties and Guaranties, if any, except with the prior written
consent of the Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

6.3       Insurance. The Seller shall pay, all premiums on, and shall not cancel
or voluntarily allow to expire, any of the Seller’s Insurance Policies unless
such policy is replaced, without any lapse of coverage, by another policy or
policies providing coverage at least as extensive as the policy or policies
being replaced.

 

13 

 

 



6.4     Operation of Property Prior to Closing. The Seller covenants and agrees
with the Purchaser that, to the extent it is legally entitled to do so, between
the date of this Agreement and the date of Closing:

 

(a)       Subject to the restrictions contained herein, the Seller shall
instruct the Manager to operate and maintain the Property in substantially the
same manner in which it operated and maintained the Property prior to the
execution of this Agreement and with the operations of other similarly situated
hospitality properties of similar size and quality. Seller shall cause the
Property to be maintained in its present order and condition, normal wear and
tear excepted, so that the Property shall, except for normal wear and tear, be
in substantially the same condition on the Closing Date as on the Effective
Date.

 

(b)       The Seller shall instruct the Manager to maintain its books of account
and records in the usual, regular and ordinary manner, in accordance with
accounting principles and applied on a basis, both consistent with that used in
keeping its books in prior years.

 

(c)       The Seller shall instruct the Manager to pay (subject to legal rights
of appeal and protest) prior to delinquency all ad valorem, occupancy and sales
taxes due and payable with respect to the Property or the operation of the
Hotel.

 

(d)       The Seller shall instruct the Manager to continue to take guest room
reservations and to book functions and meetings and otherwise to promote the
business of the Property in generally the same manner as it did prior to the
execution of this Agreement; and all advance room bookings and reservations and
all meetings and function bookings shall be booked at rates, prices and charges
charged by the Seller for such purposes in the ordinary course of business
consistent with past practices. The Seller acknowledges that the Purchase Price
includes the transfer of Advance Bookings.

 

(e)       The Seller shall not enter into any employment agreements with any
Hotel employee which would be binding on the Purchaser with respect to the
Property.

 

(f)       The Seller shall promptly advise the Purchaser of any litigation,
arbitration or administrative hearing concerning the Property of which the
Seller obtains knowledge.

 

(g)       The Seller shall instruct the Manager to refrain from removing or
causing or permitting to be removed any material part or portion of the Real
Property or the Tangible Personal Property owned by the Seller other that in the
normal course of business without the prior written consent of the Purchaser,
unless the same is replaced, prior to Closing, with similar items of at least
equal suitability, quality and value, free and clear of any liens or security
interests.

 

(h)       The Seller shall cause Manager to keep the Inventory adequately
stocked, consistent with the standards for hotel properties of similar size,
quality and location as the Hotel and as otherwise set forth in the License
Agreement, as if the sale of the Hotel were not to occur.

 

(i)        Seller will not take or cause to be taken any action or fail to
perform any obligation which would cause any of the representations or
warranties contained in this Agreement to be untrue as of the Closing Date.
Seller shall promptly notify Purchaser, in writing, of any event or condition
known to Seller which occurs prior to the Closing Date hereunder, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.

 

6.5       Hotel Employees. Seller acknowledges that Purchaser does not intend to
hire or otherwise engage any of the Hotel Employees subsequent to the Closing.

 

14 

 

 



6.6       Reasonable Inspection After Closing.

 

(a)       After Closing, the Seller and Manager shall afford the Purchaser and
its agents reasonable access to their books of account, financial and other
records, information, employees and auditors to the extent such items and
contact with such persons relate solely to the Property and to the extent
necessary in connection with any audit or any other reasonable business purpose
relating to the Property (other than litigation or investigation of any claim or
action against the Seller or the Manager), including, but not limited to a 3-05
Audit or any other audit which may be required by the Securities Exchange
Commission; provided that: (i) any such access by the Purchaser or its agents
shall not unreasonably interfere with the conduct of the Seller’s or the
Manager’s business; and (ii) Purchaser or its agents shall keep the information
contained in such records confidential; provided, however, that any such
information compiled in a report and distributed in accordance with Securities
and Exchange Commission Regulation S-X and Rule 3-05 and/or Rule 3-14 shall not
be prohibited.

 

(b)       After Closing, the Purchaser shall afford the Seller and the Manager
and their agents reasonable access to its books of account, financial and other
records, information, employees and auditors to the extent such items and
contact with such persons relate solely to the Property prior to the Closing and
to the extent necessary in connection with any audit or any other reasonable
business purpose relating to the Property (other than litigation or
investigation of any claim or action against the Purchaser); provided that (i)
any such access by the Seller, the Manager or their agents shall not
unreasonably interfere with the conduct of the Purchaser’s business; and (ii)
the Seller, Manager or their agents shall keep the information contained in such
records confidential. The provisions of this Section 6.6(a) and (b) shall
survive the Closing.

 

6.7      Condition of Property. Except as otherwise provided herein, the Seller
shall not, after the date of this Agreement, sell, mortgage, encumber,
hypothecate or otherwise transfer or dispose of the Property or any interest
therein, or subject the Property to any, covenants, conditions, restrictions,
easements or other title matters or seek any zoning changes without the
Purchaser’s prior written consent, which consent shall be given or withheld in
Purchaser’s sole discretion.

 

6.8      Access to Financial Information. Purchaser’s representatives shall have
access to, and the Seller and Seller’s Manager shall cooperate with Purchaser
and furnish upon request, all financial and other information relating to the
Property to the extent necessary to enable Purchaser’s representatives to
complete the REIT Audit and prepare audited financial statements in conformity
with Regulation S-X of the Securities and Exchange Commission (the “SEC”) and
other applicable rules and regulations of the SEC and to enable them to prepare
a registration statement, report or disclosure statement for filing with the SEC
on behalf of Purchaser or its affiliates, whether before or after Closing and
regardless of whether such information is included in the records to be
transferred to Purchaser hereunder. Seller shall also provide to Purchaser’s
representative a signed representation letter in form and substance reasonably
acceptable to Seller sufficient to enable an independent public accountant to
render an opinion on the financial statements related to the Property. Seller
shall maintain its records for use under this Section for a period of not less
than one (1) year after the Closing Date. The provisions of this Section shall
survive Closing or termination of this Agreement.

 

ARTICLE VII
CLOSING

 

7.1      Closing. The Closing shall occur on the Closing Date; provided,
however, in the event that Purchaser delivers to the Escrow Agent the sum of
FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00) (the “Extension Deposit”) on or
before the originally scheduled Closing Date, the Closing Date may be extended
for an additional thirty (30) day period. As more particularly described below,
at the Closing the parties hereto will (a) execute or cause to be executed (and
acknowledged where appropriate) all of the documents required to be delivered in
connection with the transactions contemplated hereby (the “Closing Documents”),
(b) deliver or cause to be delivered the same to the Escrow Agent, and (c) take
or cause to be taken all other action required to be taken in respect of the
transactions contemplated hereby. The Closing will occur through escrow at the
Title Company, or at any such other place as Seller and Purchaser may mutually
agree. At the Closing, Purchaser shall deliver the balance of the Purchase Price
to Escrow Agent as provided herein. As provided herein, the parties hereto will
agree upon adjustments and prorations to certain items which cannot be exactly
determined at the Closing and will make the appropriate adjustments with respect
thereto. Possession of the Property shall be delivered to Purchaser at the
Closing, subject to permitted title exceptions and guests in possession.

 

15 

 

 



7.2       Seller’s Deliveries. At the Closing, Seller shall deliver (or cause to
be delivered) to the Escrow Agent all of the following instruments, each of
which shall have been duly executed and, where applicable, acknowledged and/or
sworn, on behalf of Seller, and shall be dated to be effective as of the Closing
Date:

 

(a)       The Deed.

 

(b)       The Bill of Sale and General Assignment.

 

(c)       The Assignment and Assumption Agreement.

 

(d)       A bills paid affidavit verifying that there are no unpaid bills or
claims for labor performed or materials furnished to the Property prior to the
Closing, and by which Seller indemnifies and holds Purchaser and Title Company
harmless from any loss, liability, cost or expense of Purchaser resulting from
or incident to claims against the Property. Certificate(s)/Registration of Title
for any vehicle owned by Seller and used in connection with the Property (if
any).

 

(e)       The FIRPTA Certificate.

 

(f)       The “bring-down certificate” specified in Section 5.1(b).

 

(g)       The Loan Assumption Documents.

 

(h)       Any other document or instrument specifically required by this
Agreement.

 

Seller shall also cause the Manager to deliver to Purchaser or make available to
Purchaser at the Property:

 

(i)       all original Warranties, Guarantees, and Hotel Agreements to be
assigned to and assumed by Purchaser and in Seller’s or the Manager’s
possession,

 

7.3       Purchaser’s Deliveries. At the Closing, Purchaser shall deliver to
Escrow Agent the following, duly executed and, where applicable, acknowledged
and/or sworn on behalf of Purchaser, and dated as of the Closing Date:

 

(a)       The Assignment and Assumption Agreement.

 

(b)       The Bill of Sale and General Assignment.

 

(c)       The “bring-down certificate” specified in Section 5.2(b).

 

16 

 



 

 



 

(d)       The Loan Assumption Documents.

 

(e)       Any other document or instrument specifically required by this
Agreement.

 

(f)       At the Closing, Purchaser shall deliver to Escrow Agent the Purchase
Price (less the Earnest Money and any interest thereon and the outstanding
balance on the Existing Financing) as described in Section 2.2 hereof.

 

7.4       Mutual Deliveries. At the Closing, Purchaser and Seller shall mutually
execute and deliver each to the other:

 

(a)       A closing statement reflecting the Purchase Price and the adjustments
and prorations required hereunder and the allocation of income and expenses
required hereby.

 

(b)       Subject to the provisions of Section 6.4 hereof, such other documents,
instruments and undertakings as may be required by the liquor authorities of the
State where the Property is located, or of any county or municipality or
governmental entity having jurisdiction with respect to the transfer or issue of
liquor licenses or alcoholic beverage licenses or permits for the Hotel, to the
extent not theretofore executed and delivered.

 

(c)       Such other and further documents, papers and instruments as may be
reasonably required by the parties hereto or their respective counsel or the
Title Company to consummate the transactions contemplated by this Agreement and
which are not inconsistent with the Agreement or the other Closing Documents.

 

7.5       Closing Costs. The Seller and Purchaser shall equally divide any
escrow fee, recording fees or other expenses or similar charges charged by the
Title Company and all transfer taxes. The Seller shall pay for the cost of the
Title Commitment and for the premium for the basic Owner Title Policy. The
Purchaser shall pay for the cost of any endorsements or other “extended
coverage” to the Owner’s Title Policy, the cost of any survey obtained by
Purchaser, and the cost of and any of all inspections or tests undertaken by
Purchaser. Purchaser shall pay the Loan Assumption Fee and all costs associated
with the assignment of the License Agreement (or issuance of a new License
Agreement), including, without limitation, all application fees, inspection
fees, transfer fees, and all expenses of Licensor, including, without
limitation, legal fees and expenses, incurred in connection therewith, provided,
however, that Seller shall pay all fees, costs and expenses under the License
Agreement which have accrued prior to the Closing. Unless the payment of any
other cost is specifically provided for in this Agreement, all other costs shall
be apportioned between the parties by the Title Company in the manner customary
in the location of the Hotel, for properties of a similar nature. Except as
otherwise provided in Section 9.3, each party shall be responsible for the
payment of its own attorney’s fees incurred in connection with transaction which
is the subject of this Agreement.

 

7.6       Revenue and Expense Allocations. All revenues and expenses with
respect to the Property, and applicable to the period of time before and after
Closing, determined in accordance with sound accounting principles consistently
applied, shall be allocated between Seller and Purchaser as provided herein.
Seller shall be entitled to all revenue and shall be responsible for all
expenses for the period of time up to but not including the Closing Date, and
Purchaser shall be entitled to all revenue and shall be responsible for all
expenses for the period of time from, after and including the Closing Date
provided that the housekeeping costs and the Final Rooms Revenue for the Closing
Date shall be shared equally between Seller and Purchaser. Such adjustments
shall be shown on the closing statement (with such supporting documentation as
the parties hereto may reasonably require being attached as exhibits to the
closing statements) and shall increase or decrease (as the case may be) the cash
amount payable by Purchaser pursuant to Section 2.2 hereof. All prorations shall
be made on the basis of the actual number of days in the year and month in which
the Closing occurs or in the period of computation. Without limiting the
generality of the foregoing, the following items of revenue and expense shall be
allocated and prorated at Closing:

 



17 

 

 

(a)       Current rents.

 

(b)       Real estate and personal property taxes (with maximum allowable
discounts for early or prompt payment).

 

(c)       Revenue and expenses under the Operating Agreements, Leased Property
Agreements and Off-Site Facility Agreements to be assigned to and assumed by
Purchaser.

 

(d)       Utility charges (including, but not limited to, charges for phone
service, cable television, gas, water, sewer and electricity).

 

(e)       Municipal or other governmental improvement liens and special
assessments, which shall be paid by Seller at Closing where the work has been
assessed, and which shall be assumed by Purchaser at Closing where the work has
not been assessed; provided, however, that if such liens or assessments are
payable in installments, Seller shall be responsible for the payment of such
installments relating to periods prior to the Closing Date and Purchaser shall
be responsible for the payments of such installments relating to periods on and
subsequent to the Closing Date.

 

(f)       License and permit fees, where transferable.

 

(g)       All other revenues and expenses of the Property, including, but not
limited to, such things as restaurant, bar and meeting room income and expenses
and the like.

 

(h)       The Final Rooms Revenue and housekeeping costs for the Closing Date
(to be apportioned equally between Seller and Purchaser).

 

(h)       Insurance premiums.

 

(i)       Such other items as are usually and customarily prorated between
purchasers and sellers of hotel properties in the area where the Property is
located.

 

7.7       The Seller shall receive a credit for any prepaid expenses accruing to
periods on or after the Closing Date. The Purchaser shall receive a credit
against the Purchase Price for the total of (a) prepaid rents, (b) prepaid room
receipts and deposits, function receipts and deposits and other reservation
receipts and deposits, and (c) unforfeited security deposits together with any
interest payable to a tenant thereon held by the Seller under Occupancy
Agreements. At 11:59 p.m. the day prior to Closing, Seller shall check-out those
hotel guests who are in occupancy at the Hotel, so as to directly bill and
collect all revenues generated prior to the Closing Date, and then immediately
check those hotel guests back into the Hotel so they can be included in the
Final Rooms Revenue for the Closing Date. At Closing, the Seller shall sell to
the Purchaser in connection with the Hotel, and Purchaser shall purchase from
the Seller at face value all petty cash funds in connection with the hotel guest
operations at the Property, which shall be an amount equal to the total of all
petty cash funds on hand and transferred to the Purchaser. In addition, the
Seller shall provide a credit to the Purchaser in an amount equal to one-half
(1/2) of the Final Rooms Revenue from the night prior to the Closing Date. The
procedure and method of making the proration adjustments set forth in this
Section 7.6 is attached to this Agreement as Exhibit C.

 



18 

 

 

7.8       The Purchaser shall receive a credit for all retail sales (as
distinguished from any tax on the sale of any personal property effected
pursuant to this Agreement), occupancy and liquor taxes and like impositions up
to but not including the date of Closing. Any such taxes applicable to the Final
Rooms Revenue shall be apportioned equally between the Seller and the Purchaser.
The Seller shall cooperate reasonably with the Purchaser to permit the Purchaser
to obtain, if desired by the Purchaser, sale and occupancy tax clearance
certificates from the State in which the Real Property is located.

 

7.9       It is anticipated that all employees of the Hotel will remain employed
by the Manager (or its affiliate) any payroll costs will for such employees will
be prorated at Closing.

 

7.10     If accurate allocations cannot be made at Closing because current bills
are not obtainable (as, for example, in the case of utility bills and/or real
estate or personal property taxes), the parties shall allocate such revenue or
expenses at Closing on the best available information, subject to adjustment
upon receipt of the final bill or other evidence of the applicable revenue or
expense. The obligation to make the adjustment shall survive the Closing of the
transaction contemplated by this Agreement. Any revenue received or expense
incurred by the Seller or by the Purchaser with respect to the Property after
the date of Closing shall be promptly allocated in the manner described herein
and the parties shall promptly pay or reimburse any amount due. With respect to
any closing statements amounts or issues relating to prorations that are not
agreed upon at Closing, the Seller and the Purchaser shall thereafter work in
good faith to resolve such amounts or issues; provided that if such amounts or
issues are not fully agreed upon and paid within one hundred twenty (120) days
after the Closing, then, in such event, such amounts or issues shall be
submitted to an independent certified public accountant with a hospitality
practice (reasonably acceptable to the Seller and the Purchaser) for final
resolution, and the Seller and the Purchaser agree to be bound by the
determination of such accountant. The costs and expenses incurred in connection
with the services of such accountant shall be borne equally by the Seller and
the Purchaser. The provisions of this Section 7.6 shall survive the Closing.

 

7.11     Safe Deposit Boxes. On the Closing Date, Seller shall cause the Manager
to make available to Purchaser at the Hotel all receipts and agreements in the
Manager’s possession relating to all safe deposit boxes in use at the Hotel,
other than safes or lockboxes, if any, located inside individual guest rooms in
Hotel. During the Study Period, Seller and Purchaser shall mutually agree upon a
procedure to provide notice to each Hotel guest utilizing a safe deposit box on
the Closing Date about the sale of the Property and to cause each such Hotel
guest to adhere to the procedure set forth in the notice so that a proper
inventory can be prepared and an orderly transition made. From and after the
Closing, Seller and the Manager shall be relieved of any and all responsibility
in connection with each said box, and Purchaser shall indemnify, defend and hold
Seller and the Manager and harmless from and against any claim, liability, cost
or expense (including reasonable attorneys’ fees) with respect to such safety
deposit box arising after the Closing. Seller hereby agrees to hold Purchaser
harmless from any other liability or claims with respect to such safe deposit
boxes arising prior to the Closing Date. The provisions of this Section 6.7
shall survive the Closing.

 

7.12     Inventory of Baggage. The representatives of Seller and/or the Manager,
and of Purchaser shall prepare an inventory of baggage at the Hotel as of 12:00
noon on the Closing Date (which inventory of baggage shall be binding on all
parties thereto) of (a) all luggage, valises and trunks checked or left in the
care of the Hotel by guests then or formerly in the Hotel, (b) parcels, laundry,
valet packages and other property of guests checked or left in the care of the
Hotel by guests then or formerly in the Hotel (excluding, however, property in
Hotel safe deposit boxes), (c) all luggage or other property of guests retained
by Seller as security for any unpaid accounts receivable, and (d) all items
contained in the Hotel lost and found. Purchaser shall be responsible from and
after the Closing Date for all baggage and other items listed in such inventory
of baggage, and Purchaser shall indemnify, defend and hold Seller and the
Manager harmless from and against any claim liability, cost or expense
(including reasonable attorneys’ fees) incurred by Seller or the Manager or any
Affiliate thereof with respect thereto arising after the Closing Date. Seller
hereby agrees to hold Purchaser harmless from any other liability or claims with
respect to such inventory of baggage arising prior to the Closing Date. The
provisions of this Section 6.8 shall survive the Closing.

 



19 

 

 

7.13      Accounts Receivable. It is expressly agreed by and between Purchaser
and Seller that Seller is not hereby agreeing to sell to Purchaser, and
Purchaser is not hereby agreeing to purchase from Seller, any of Seller’s
accounts receivable. All of Seller’s accounts receivable shall be and remain the
property of Seller. At the Closing, Seller shall prepare a list of its
outstanding accounts receivable as of midnight on the date prior to the Closing,
specifying the name of each account and the amount due to Seller. Purchaser
shall hold any funds received by Purchaser explicitly designated as payment of
such accounts receivable, in trust, if Purchaser actually collects any such
amounts, and shall pay the monies collected in respect thereof to Seller at the
end of each calendar month, accompanied by a statement showing the amount
collected on each such account. Other than the foregoing, Purchaser shall have
no obligation with respect to any such account, and Purchaser shall not be
required to take any legal proceeding or action to effect collection on behalf
of Seller. It is generally the intention of Purchaser and Seller that although
all of Seller’s accounts receivable shall be and remain the property of Seller,
if any such accounts are paid to Purchaser, then Purchaser shall collect same
and remit to Seller in the manner above provided. Nothing herein contained shall
be construed as requiring Purchaser to remit to Seller any funds collected by
Purchaser on account of Purchaser’s accounts receivable generated from Hotel
operations after the Closing, even if the person or entity paying same is also
indebted to Seller.

 

7.14      Accounts Payable. Purchaser shall receive a credit for any and all
accounts payable owed by Seller in connection with the Property as of the
Closing Date.

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1       Fire or Other Casualty. Seller agrees to give Purchaser prompt notice
of any fire or other casualty to the Property costing more than One Hundred
Thousand Dollars ($100,000.00) to repair and occurring between the Effective
Date and the Closing Date of which Seller has knowledge. If, prior to Closing,
the Property is damaged by fire or other casualty which is fully insured
(without regard to deductibles) and would cost less than Five Hundred Thousand
Dollars ($500,000.00) and require less than 180 days to repair, then neither
party shall have the right to terminate this Agreement by reason thereof and the
Closing shall take place without abatement of the Purchase Price, but Seller
shall assign to Purchaser at the Closing all of Seller’s interest in any
insurance proceeds (except use and occupancy insurance, rent loss and business
interruption insurance, and any similar insurance, attributable to the period
preceding the Closing Date) that may be payable to Seller on account of any such
fire or other casualty, to the extent such proceeds have not been previously
expended or are otherwise required to reimburse Seller for actual expenditures
of restoration made prior to the Closing Date, plus Seller shall credit the
amount of any deductibles under any policies related to such proceeds to the
Purchase Price together with any amount not covered by insurance. If any such
damage due to fire or other casualty is insured and would cost in excess of Five
Hundred Thousand Dollars ($500,000.00) or require more than 180 days to repair,
then Purchaser may terminate this Agreement by written notice given to Seller
within ten (10) days after Seller has given Purchaser the notice of damage or
casualty referred to in this Section 7.1, or on the Closing Date, whichever is
earlier, in which case the parties hereto shall be released of all further
obligations hereunder with respect to the Property except those which expressly
survive a termination of this Agreement. Should Purchaser elect to proceed to
Closing notwithstanding the amount of the insured loss or the time required for
repairs, the Closing shall take place without abatement of the Purchase Price
and at Closing Seller shall assign to Purchaser the insurance proceeds and grant
to Purchaser a credit against the Purchase Price equal to the amount of the
applicable deductible plus any amount not covered by insurance. If, prior to
Closing, any Property is damaged by fire or casualty which is uninsured and
would cost Five Hundred Thousand Dollars ($500,000.00) or more to repair, then
Purchaser may terminate this Agreement by written notice given to Seller within
ten (10) days after Seller has given Purchaser the notice of damage or casualty
or on the Closing Date, whichever is earlier, in which case the parties hereto
shall be released of all further obligations hereunder, except those which
expressly survive a termination of this Agreement. If Purchaser does not elect
to terminate its obligations under this Agreement pursuant to the immediately
preceding sentence, or if any uninsured fire or casualty would cost less than
Five Hundred Thousand Dollars ($500,000.00) to repair, then the Closing shall
take place as provided herein, and the Purchase Price shall be reduced by the
estimated amount to repair such casualty, not to exceed Five Hundred Thousand
Dollars ($500,000.00).

 



20 

 

 

8.2       Condemnation. After the Effective Date, Seller agrees to give
Purchaser prompt written notice of any knowledge of or notice of any taking by
condemnation of any part of or rights appurtenant to the Real Property. If
taking will materially interfere with the operation or use of any Hotel which
constitutes a part of such Real Property, Purchaser may terminate this Agreement
by written notice to Seller within ten (10) days after Seller has given
Purchaser the notice of taking referred to in this Section 7.2, or on the
Closing Date, whichever is earlier. If Purchaser exercises its option to
terminate its obligations to purchase the Property pursuant to this Section 7.2,
the parties hereto shall be released from all further obligations hereunder with
respect to the Property, except those which expressly survive a termination of
the Agreement. If Purchaser does not so elect to terminate this Agreement, then
the Closing shall take place as provided herein, and Seller shall assign to
Purchaser at the Closing all of Seller’s interest in any condemnation award
which may be payable to Seller on account of any such condemnation and, at
Closing, Seller shall credit to the amount of the Purchase Price payable by
Purchaser the amount, if any, of condemnation proceeds received by Seller
between the Effective Date and Closing less (a) any amounts reasonably expended
by Seller in collecting such sums and (b) any amounts reasonably used by Seller
to repair the Property as a result of such condemnation. If, prior to Closing,
there shall occur a taking by condemnation of any part of or rights appurtenant
to the Property that does not materially interfere with the operation or use of
the Hotel which constitutes a part of the Property, Purchaser shall not have the
right to terminate this Agreement by reason thereof and the Closing shall take
place without abatement of the Purchase Price, but Seller shall assign to
Purchaser at Closing all of Seller’s interest in any condemnation award which
may be payable to Seller on account of any such condemnation and, at Closing,
Seller shall credit to the amount of the Purchase Price payable by Purchaser the
amount, if any, of condemnation proceeds received by Seller between the
Effective Date and Closing less (a) any amounts reasonably expended by Seller in
collecting such sums and (b) any amounts reasonably used by Seller to repair the
Property as a result of such condemnation. Provided Purchaser has not exercised
its right to terminate this Agreement pursuant to Section 7.2, Seller shall
notify Purchaser in advance regarding any proceeding or negotiation with respect
to the condemnation and Purchaser shall have a reasonable right, at its own cost
and expense, to appear and participate in any such proceeding or negotiation.
For purposes of Sections 7.1 and 7.2 if this Agreement, estimates of costs and
time required for restoration or repair shall be made by an architect or
engineer, as appropriate, designated by Seller and reasonably acceptable to
Purchaser.

 



21 

 

 

8.3       Broker. Seller and Purchaser each represent and warrant to the other
that they have not employed any real estate sales representatives or brokers
regarding the transaction contemplated by this Agreement. Seller shall
indemnify, defend and hold Purchaser harmless from any commission or fee claimed
to be owing due to the acts of Seller. Purchaser shall indemnify, defend and
hold Seller harmless from any commission or fee claimed to be owing due to the
acts of Purchaser. This section relates solely to the transaction contemplated
by this Agreement between Seller and Purchaser and shall not create any third
party right or obligation in favor of either or any broker. The provisions of
this Section 8.3 shall survive the Closing and any termination of this
Agreement.

 

ARTICLE IX
DEFAULT; TERMINATION RIGHTS

 

9.1       Default by Seller. If any condition set forth herein for the benefit
of Purchaser cannot or will not be satisfied prior to Closing, or upon the
occurrence of any other event that would entitle Purchaser to terminate this
Agreement and its obligations hereunder, and if Seller fails to cure any such
matter or satisfy such condition by the earlier of the Closing Date or ten (10)
days after notice thereof from Purchaser (or such other time periods as may be
explicitly provided for herein), unless otherwise provided for in this
Agreement, Purchaser, as its sole and exclusive remedy shall elect either (a) to
terminate this Agreement, in which event all other rights and obligations of
Seller and Purchaser hereunder (except those set forth herein which expressly
survive a termination of this Agreement) shall terminate immediately; or (b) to
waive such matter or condition and proceed to Closing, with no reduction in the
Purchase Price. In the event of such termination, the Earnest Money shall be
refunded by the Escrow Agent to Purchaser. Notwithstanding the preceding
sentence, if, at Closing, Seller fails to comply in any material respect with
any of its obligations contained in Section 6.2 or Section 6.4 (the “Closing
Obligations”), and if all conditions precedent to Seller’s obligations hereunder
have been satisfied and Purchaser has fully performed all of its obligations
under the Agreement, Purchaser shall have, in addition to Purchaser’s remedies
contained in the preceding sentence, the option to waive all other actions,
rights, or claims for damages for such failure, other than costs and expenses
incurred in enforcing this Agreement, and to bring an equitable action to
enforce the Closing Obligations by specific performance; provided, (a) Purchaser
shall provide written notice of Purchaser’s intention to enforce the Closing
Obligations by specific performance, and (b) Purchaser’s suit for specific
performance shall be filed against Seller in a court having jurisdiction in the
county and state in which the Property is located, on or before sixty (60) days
following the Closing Date, failing which, Purchaser shall be barred from
enforcing the Closing Obligations by specific performance and shall be deemed to
have elected to terminate this Agreement as provided herein. In the event that a
court prohibits specific performance or if Seller intentionally refuses to close
such transaction, Purchaser may pursue a claim for monetary damages in an amount
not to exceed Purchaser’s actual and verifiable expenses in connection with this
transaction.

 

9.2       Default by Purchaser. If the sale contemplated hereby is not
consummated because of a default by Purchaser in its obligation to purchase the
Property in accordance with this Agreement after Seller has performed or
tendered performance of all of its material obligations in accordance with this
Agreement, unless otherwise provided for in this Agreement, Seller, as its sole
and exclusive remedy, shall be permitted to terminate this Agreement in which
event the parties hereto shall be released from all further obligations
hereunder except those which expressly survive a termination of this Agreement.
In the event of such termination, Seller shall be entitled to receive the
Earnest Money from the Escrow Agent as liquidated damages and not as penalty, in
full satisfaction of its claims against Purchaser hereunder. Seller and
Purchaser agree that Seller’s damages resulting from Purchaser’s default are
difficult, if not impossible, to determine and the Earnest Money is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of said damages to be certain.

 



22 

 

 

9.3       Costs and Attorneys’ Fees. In the event of any litigation or dispute
between the parties arising out of or in any way connected with this Agreement,
resulting in any litigation, then the prevailing party in such shall be entitled
to recover its costs of prosecuting and/or defending same, including, without
limitation, reasonable attorneys’ fees at trial and all appellate levels. The
provisions of this Section 8.3 shall survive the termination of this Agreement.

 

9.4       Limitation of Liability. Notwithstanding anything herein to the
contrary, the liability of each party hereto resulting from the breach or
default by such party shall be limited to direct actual damages incurred by the
injured party and each party hereto hereby waives its rights to recover from the
other party consequential, punitive, exemplary, and speculative damages. The
provisions of this Section 9.4 shall survive the termination of this Agreement.

 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

10.1     Completeness; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes all prior discussions, understandings,
agreements and negotiations between the parties hereto. This Agreement may be
modified only by a written instrument duly executed by the parties hereto.

 

10.2     Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their permitted respective successors and
assigns.

 

10.3     Days. If any action is required to be performed, or if any notice,
consent or other communication is given, on a day that is a Saturday or Sunday
or a legal holiday in the jurisdiction in which the action is required to be
performed or in which is located the intended recipient of such notice, consent
or other communication, such performance shall be deemed to be required, and
such notice, consent or other communication shall be deemed to be given, on the
first business day following such Saturday, Sunday or legal holiday. Unless
otherwise specified herein, all references herein to a “day” or “days” shall
refer to calendar days and not business days.

 

10.4     Governing Law. This Agreement and all documents referred to herein
shall be governed by and construed and interpreted in accordance with the laws
of the state in which the Property is located without regard to its principle of
conflicts of law.

 

10.5     Counterparts. To facilitate execution, this Agreement may be executed
in as many counterparts as may be required. It shall not be necessary that the
signature on behalf of both parties hereto appear on each counterpart hereof.
All counterparts hereto shall collectively constitute a single agreement.
Telecopied signatures shall have the same valid and binding effect as original
signatures.

 

10.6     Severability. If any term, covenant or condition of this Agreement, or
the application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 



23 

 

 

10.7     Costs. Regardless of whether Closing occurs hereunder, and except as
otherwise expressly provided herein, each party hereto shall be responsible for
its own costs in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, fees of attorneys, engineers
and accountants.

 

10.8     Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand, sent prepaid for
next-day delivery by Federal Express (or a comparable overnight delivery
service) or sent by the United States mail, certified, postage prepaid, return
receipt requested, at the addresses and with such copies as designated below.
Any notice, request, demand or other communication delivered or sent in the
manner aforesaid may be given by the party required to give such notice, etc.,
or its attorney, and shall be deemed given or made (as the case may be) when
actually delivered to or refused by the intended recipient.

 

If to Seller:RI II MC-HOU, LLC
6363 Woodway, Suite 110
Houston, Texas 77057
Attn: Alex Sims
Telephone: (713) 977-7500
Facsimile: (713) 977-7505
asims@moodynational.com

 

If to Purchaser:Moody National REIT II, Inc.
6363 Woodway, Suite 110
Houston, Texas 77057
Attn: Mary Smith
Telephone: (713) 977-7500
Facsimile: (713) 977-7505
msmith@moodynational.com

 

If to Escrow Agent:Moody National Title Company, L. P.
6363 Woodway, Suite 250
Houston, Texas 77057
Telephone: (713)977-1700 (Main)
(713)273-6680 (Direct)
Facsimile: (713)977-0117(Fax)

 

or to such other address as the intended recipient may have specified in a
notice to the other party. Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party and Escrow Agent in a manner described in this Section.

 

10.9     Escrow Agent. Escrow Agent has agreed to act as such for the
convenience of the parties without fee or other charges for such services as
Escrow Agent. Escrow Agent shall not be liable: (a) to any of the parties for
any act or omission to act except for its own willful misconduct; (b) for any
legal effect, insufficiency, or undesirability or any instrument deposited with
or delivered by Escrow Agent or exchanged by the parties hereunder, whether or
not Escrow Agent prepared such instrument; (c) for any loss or impairment of
funds that have been deposited in escrow while those funds are in the course of
collection, or while those funds are on deposit in a financial institution, if
such loss or impairment results from the failure, insolvency or suspension of a
financial institution; (d) for the expiration of any time limit or other
consequences of delay, unless a properly executed written instruction, accepted
by Escrow Agent, has instructed Escrow Agent to comply with said time limit; (e)
for the default, error, action or omission of either party to the escrow. Escrow
Agent, in its capacity as escrow agent, shall be entitled to rely on any
document or paper received by it, believed by such Escrow Agent, in good faith,
to be bona fide and genuine. In the event of any dispute as to the disposition
of any monies held in escrow, or of any documents held in escrow, Escrow Agent
may, if such Escrow Agent so elects, interplead the matter by filing an
interpleader action in a court of competent jurisdiction in the county or
circuit where the Real Property is located (to the jurisdiction of which both
parties do hereby consent), and pay into the registry of the court such monies
held by Escrow Agent, or deposit any such documents with respect to which there
is a dispute in the registry of such court, whereupon such Escrow Agent shall be
relieved and released from any further liability as Escrow Agent hereunder.
Escrow Agent shall not be liable for Escrow Agent’s compliance with any legal
process, subpoena, writ, order, judgment and decree of any court, whether issued
with or without jurisdiction, and whether or not subsequently vacated, modified,
set aside or reversed.

 



24 

 

 

10.10   Incorporation by Reference. All of the exhibits and schedules attached
hereto are by this reference incorporated and made a part hereof.

 

10.11   Further Assurances. Seller and Purchaser each covenant and agree to
sign, execute and deliver, or cause to be signed, executed and delivered, and to
do or make, or cause to be done or made, upon the written request of the other
party, any and all agreements, instruments, papers, deeds, acts or things,
supplemental, confirmatory or otherwise, as may be reasonably required by either
party hereto for the purpose of or in connection with consummating the
transactions described herein provided that compliance with the provision of
this Section shall not increase the liability of the complying party.

 

10.12   No Partnership. This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of seller and purchaser specifically
established hereby.

 

10.13   Time of Essence. Time is of the essence with respect to every provision
hereof.

 

10.14   Signatory Exculpation. The signatory(ies) for Seller and Purchaser
is/are executing this Agreement in his/their capacity as representative of such
party and not individually and, therefore, shall have no personal or individual
liability of any kind in connection with this Agreement and the transactions
contemplated by it.

 

10.15   Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:

 

(a)       Singular words shall connote the plural number as well as the singular
and vice versa, and the masculine shall include the feminine and the neuter.

 

(b)       All references herein to particular articles, sections, subsections,
clauses or exhibits are references to articles, sections, subsections, clauses
or exhibits of this Agreement.

 

(c)       The headings contained herein are solely for convenience of reference
and shall not constitute a part of this Agreement nor shall they affect its
meaning, construction or effect.

 



25 

 

 

(d)       Each party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement and have participated in the preparation
of this Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against a particular party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

 

10.16   No Recording. Neither this Agreement nor any memorandum hereof, or any
other instrument intended to give notice hereof (or which actually gives notice
hereof) shall be recorded.

 

10.17   Facsimile Signatures. The execution of this Agreement and all notices
given hereunder and all amendments hereto, may be effected by facsimile
signatures, all of which shall be treated as originals; provided, however, that
the party receiving a document with a facsimile signature may, by notice to the
other, require the prompt delivery of an original signature to evidence and
confirm the delivery of the facsimile signature.

 

10.18   Assignment by Purchaser. Other than to an Affiliate of Purchaser,
Purchaser may not assign its rights hereunder without the prior consent of
Seller; however, any such assignment (including one to Purchaser’s Affiliate)
shall not relieve Purchaser of its pre-Closing obligations under this Agreement.

 

10.19   Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Purchaser of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.

 

10.20   Section 1031 Exchange. Either party may consummate the purchase or sale
of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended (the
“Code”), provided that (i) the Closing shall not be delayed or affected by
reason of an Exchange nor shall the consummation or accomplishment of any
Exchange be a condition precedent or condition subsequent to a party’s
obligations under this Agreement; (ii) any party desiring an Exchange shall
effect its Exchange through an assignment of this Agreement, or its rights under
this Agreement, to a qualified intermediary and the other party shall not be
required to take an assignment of the purchase agreement for the relinquished or
replacement property or be required to acquire or hold title to any real
property for purposes of consummating such Exchange; and (iii) the party
desiring an Exchange shall be responsible for all costs and expenses, including
reasonable attorney’s fees, that would not otherwise have been incurred by
Purchaser or Seller had such party not consummated its purchase or sale through
an Exchange. Neither party shall by this agreement or acquiescence to an
Exchange desired by the other party (1) have its rights under this Agreement
affected or diminished in any manner or (2) be responsible for compliance with
or be deemed to have warranted to the other party that such party’s Exchange in
fact complies with Section 1031 of the Code. In connection with such
cooperation, Seller agrees, upon request of Purchaser to “direct deed” for
actual interests in the property to designees of Purchaser.

 

10.21   Public Announcements. Except as otherwise expressly provided herein,
neither Seller nor Purchaser shall make any public statement or issue any press
release prior to the Closing with respect to this Agreement or the transactions
contemplated hereby without the prior written consent of the other party. Seller
hereby expressly acknowledges that Purchaser is a wholly-owned subsidiary of a
publicly-traded company and that Seller is aware and will advise its owners,
employees and agents that federal and state securities laws prohibit any person
who has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. Seller further agrees
that Purchaser shall have the right to disclose the fact that it is
contemplating the purchase of the Property and such other details of the
transaction to the extent Purchaser reasonably deems necessary to comply with
applicable federal or state securities laws, rules or regulations.

 

[SIGNATURE PAGE TO FOLLOW]

 

26 

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed in their names by their respective duly authorized representatives.

 



  SELLER:       RI II MC-HOU, LLC,   a Delaware limited liability company      
  By: /s/ Brett C. Moody     Brett C. Moody, President         PURCHASER:      
MOODY NATIONAL REIT II, INC.,   a Maryland corporation         By: /s/ Brett C.
Moody     Brett C. Moody, President

 

 

 

 

RECEIPT OF THIS AGREEMENT IS ACKNOWLEDGED BY MOODY NATIONAL TITLE COMPANY, L.P.,
EFFECTIVE AS OF MARCH _________, 2019.

 

  MOODY NATIONAL TITLE COMPANY, L.P.       By:     Name:     Title:          



 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

EXHIBIT “A”

 



 

EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED

 

Notice of confidentiality rights: If you are a natural person, you may remove or
strike any or all of the following information from any instrument that
transfers an interest in real property before it is filed for record in the
public records: your Social Security number or your driver’s license number.

  

SPECIAL WARRANTY DEED

 



THE STATE OF TEXAS §     § KNOW ALL PERSONS BY THESE PRESENTS: COUNTY OF
                                 §  

 

THAT, RI II MC-HOU, LLC, a Delaware limited liability company (“Grantor”), for
and in consideration of the sum of Ten and No/100 Dollars ($10.00) cash in hand
paid by _____________________ (“Grantee”), whose address is 6363 Woodway Dr.,
Suite 110, Houston, Texas 77057, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Grantor, has
GRANTED, BARGAINED, SOLD, and CONVEYED, and by these presents does GRANT,
BARGAIN, SELL, and CONVEY unto Grantee, that certain tract of real property
situated in Harris County, Texas, and described in Exhibit “A” attached hereto
and made a part hereof for all purposes, together with all and singular the
rights, privileges, hereditaments, and appurtenances pertaining to such real
property, including any and all improvements and fixtures currently attached to
and located thereon (the “Property”).

 

The conveyance of the Property is being made by Grantor and accepted by Grantee
subject to all matters set forth in Exhibit B, attached hereto and incorporated
herein by reference (collectively, the “Permitted Exceptions”).

 

GRANTOR further reserves and excepts from this conveyance, for GRANTOR and its
successors and assigns, all oil, gas and other minerals owned by GRANTOR in, on,
under, or that may be produced from the Property; provided, however, GRANTOR
hereby expressly releases and waives, on behalf of itself and its successors and
assigns, all rights of ingress and egress to enter upon the surface of the
Property for purposes of exploring for, developing, drilling, producing,
transporting, mining, treating, storing or any other purpose incident to the
development or production of the oil, gas and other minerals reserved to GRANTOR
as described hereinabove in, on, and under the Property.

 

TO HAVE AND TO HOLD the Property, together with, all and singular, the rights
and appurtenances thereto in anywise belonging, to Grantee and Grantee’s
successors and assigns forever; Grantor does hereby bind Grantor and Grantor’s
heirs, executors, administrators, legal representatives, successors, and assigns
to warrant and forever defend, all and singular, the Property unto the Grantee
and Grantee’s successors and assigns, against every person whomsoever lawfully
claiming or to claim the same, or any part thereof, by through or under Grantor,
but not otherwise, subject however, to the Permitted Exceptions.

 



EXHIBIT “B”

 

 

GRANTEE ACKNOWLEDGES AND AGREES THAT EXCEPT FOR THE SPECIAL WARRANTY OF TITLE IN
THIS DEED AND THE WARRANTIES AND REPRESENTATIONS SET FORTH IN ARTICLE III OF
THAT CERTAIN AGREEMENT OF PURCHASE AND SALE DATED AS OF ___________________ (THE
“AGREEMENT”) BY AND BETWEEN GRANTOR, AS SELLER, AND GRANTEE, AS PURCHASER, THE
SAME BEING INCORPORATED HEREIN BY REFERENCE AND NOT MERGED BY THIS DEED, GRANTOR
HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE. GRANTEE HEREBY ACKNOWLEDGES AND AGREES THAT
THE PROPERTY IS ACCEPTED WITHOUT REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED
(EXCEPT FOR THE SPECIAL WARRANTY OF TITLE SET FORTH IN THE DEED AND GRANTOR’S
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III OF THE AGREEMENT), AND
OTHERWISE IN AN “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS” CONDITION BASED
SOLELY ON GRANTEE’S OWN INSPECTION AND GRANTOR’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE III OF THE AGREEMENT. THIS ENTIRE PARAGRAPH HAS BEEN THE
SUBJECT OF NEGOTIATION BETWEEN THE PARTIES HERETO, AND THE TERMS HEREIN HAVE
BEEN BARGAINED FOR AND ARE A MATERIAL PART OF THE CONSIDERATION FOR THE
AGREEMENT AND THIS DEED.

 

Taxes for the current year have been prorated as of the date hereof, and Grantee
assumes and agrees to pay the same and all charges, ad valorem taxes, and
assessments for the 2019 calendar year, later calendar years not yet due and
payable, each to the extent attributable to all or part of the Property, and any
taxes or assessments that might become due for prior years resulting from
Grantee’s acquisition or change of use of the Property.

 

EXHIBIT “B”

 

 

[Signature Page to Special Warranty Deed]

 

EXECUTED to be effective the                   day of
                                                     , 2019.

 

  GRANTOR:           RI II MC-HOU, LLC,   a Delaware limited liability company  
        By:         Brett C. Moody, President  

 

(Corporate Acknowledgment)

 

STATE OF TEXAS §     §   COUNTY OF                                    §  



  

This instrument was acknowledge before me on this _____ day of _____________,
2019, by Brett C. Mood, President of RI II MC-HOU, LLC, a Delaware limited
liability company, on behalf of said limited liability company.

 



      Notary Public, State of Texas   Notary’s Printed Name:     Commission
expires:          

EXHIBIT “B”

 

 

EXHIBIT C

 

PROCEDURE AND METHOD OF PRORATION
AND OTHER ADJUSTMENTS

 

Prior to the Closing, Seller and Purchaser shall jointly prepare a proposed
closing statement containing the parties’ reasonable estimate of the items
requiring proration and adjustment under Section 7.6 and other applicable
Sections of this Agreement. Subsequent to the Closing, final adjustments and
resulting payments between the parties (“true-ups”) shall be made in cash or
immediately available funds as soon as practical, but not later than one hundred
twenty (120) days following the Closing Date.                      

 

EXHIBIT “B”

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

BILL OF SALE AND GENERAL ASSIGNMENT

 

THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Bill of Sale”) is made as of
____________, 2019, by and between RI II MC-HOU, LLC, a Delaware limited
liability company (“Assignor”) and __________ (“Assignee”).

 

WHEREAS, Assignor and Assignee are parties to that certain Agreement of Purchase
and Sale dated as of ____________, 2019, (“Agreement”) for the sale of the land
and the improvements as more particularly described in the Agreement as the
Residence Inn by Marriott Houston Medical Center/ NRG Park (“Property”) and the
related personal property. Capitalized terms used, but not defined herein, shall
have the meaning ascribed to such term in the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

 

1.       Seller has GRANTED, CONVEYED, SOLD, TRANSFERRED, SET-OVER, and
DELIVERED, and by these presents does hereby GRANT, CONVEY, SELL, TRANSFER,
SET-OVER, and DELIVER unto Assignee, all of its right, title and interest (if
any), all items personal property of every kind and nature located on, attached
to or used in the operation of the Property, including, but not limited to,
Seller’s rights and interest, in, to: (a) all Tangible Personal Property; (b)
all Intangible Personal Property; (c) Warranties and Guaranties; and (d)
Advanced Bookings.

 

2.       This Bill of Sale and the provisions herein contained shall be binding
upon and inure to the benefit of Assignee and Seller and their respective
successors and assigns.

 

3.       This Bill of Sale may be executed in several counterparts and all
counterparts so executed shall constitute one Assignment, binding on all the
parties hereto and thereto, notwithstanding that all the parties are not
signatories to the same counterpart.

 

THE PERSONAL PROPERTY IS BEING SOLD TO ASSIGNEE IN AN “AS IS, WHERE IS”
CONDITION AS OF THE CLOSING WITH NO REPRESENTATIONS OR WARRANTIES FROM SELLER,
EITHER EXPRESS OR IMPLIED.

 

[Signature page follows.]

 

EXHIBIT “B”

 

 

IN WITNESS WHEREOF, Assignor has executed and delivered this Bill of Sale the
day and year first above written.

 



  ASSIGNOR:         RI II MC-HOU, LLC,   a Delaware limited liability company  
      By:       Brett C. Moody, President

 

EXHIBIT “B”

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION OF AGREEMENTS

 

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENTS (this “Assignment”) is made as of
____________, 2019 (the “Effective Date”), by and between RI II MC-HOU, LLC, a
Delaware limited liability company (“Seller”) and ________________
(“Purchaser”).

 

WHEREAS, Seller and Purchaser are parties to that certain Agreement of Purchase
and Sale dated as of ____________, 2019, (“Agreement”) for the sale of the land
and the improvements known as the Residence Inn by Marriott Houston Medical
Center/ NRG Park as more particularly described in the Agreement (“Property”)
and the related personal property. Capitalized terms used, but not defined
herein, shall have the meaning ascribed to such term in the Agreement. 

 

WHEREAS, in connection with the contribution of the Property, Seller desires to
assign, and Purchaser desires to assume, all of Seller’s right, title, interest
and obligations, if any, in all currently effective hotel agreements related to
the Property.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be bound, the parties agree
as follows:

 

1.       As of the Effective Date, Seller does hereby assign and convey to
Purchaser, its successors and assigns, all of the right, title and interest of
Seller, and of any Named Party (as defined below), in and to the hotel
agreements and related unforfeited security deposits, and Purchaser does hereby
assume such right, title and interest in and to the hotel agreements and related
unforfeited security deposits. For purposes hereof, “Named Party” shall mean any
person or entity that has executed as agent or under apparent authority, on
behalf of Seller or its managing agent, any of the hotel agreements.

 

2.       Seller agrees to indemnify and save harmless Purchaser from any loss or
damage, including court costs and reasonable attorneys’ fees, actually incurred
relating to any default or other liabilities of Seller relating to the hotel
agreements occurring prior to the Effective Date. Purchaser agrees to indemnify
and hold harmless Seller from any loss or damage, including court costs and
reasonable attorneys’ fees, actually incurred relating to any default or other
liabilities of Purchaser relating to the hotel agreements occurring from and
subsequent to the Effective Date, but not of the nature of a continuing default
or breach of Seller under the hotel agreements which predates the Effective
Date.

  

3.       This Assignment and the provisions herein contained shall be binding
upon and inure to the benefit of Purchaser and Seller and their respective
successors and assigns.

  

4.       This Assignment may be executed in several counterparts and all
counterparts so executed shall constitute one Assignment, binding on all the
parties hereto and thereto, notwithstanding that all the parties are not
signatories to the same counterpart.

 

EXHIBIT “B”

 

 

IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Assignment the day and year first above written.

 



  SELLER:       PURCHASER

 

EXHIBIT “C”